*694OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLF.
Estoy de acuerdo con aquella parte de la. mayoría de la opinión del tribunal por virtud de la cual se desestima la demanda de Luis C. Boneta. Aunque fue presentado como prueba un escrito que se alegó era un contrato de venta, creo que la corte inferior estuvo justificada al creer que el precio 'de dicba venta nunca fue satisfecho. Esta deducción era posible que se hiciera, dada la actitud y conducta de Luis C. Boneta, y su extraña indiferencia hacia la propiedad, tanto antes como después del descubrimiento de la supuesta escri-tura. Fue solamente después de este descubrimiento que él fué diligente y sus manifestaciones así como las de otros su-puestos testigos relativas al pago del precio ciertamente no fueron satisfactorias para la corte inferior y no veo razón alguna para ir contra la conclusión general de la corte en cuanto al particular. Strube también prestó declaración que la corte tenía derecho a creer, en el sentido de que el mismo Boneta se manifestó a favor de dejar que Strube tuviera la propiedad y de que Boneta nunca la reclamó.
Por otra parte, el supuesto contrato de Strube se basa en los hechos siguientes que más bien son informales, a saber:
En el año 1907 Leopoldo Strube era dueño de la finca “Jobo”. Hacia esa fecha constituyó hipoteca a favor de Tomás Boneta por la suma de cinco mil pesos, con intereses al tipo de 1 por ciento mensual, o sean $600 al año. Leopoldo Strube tenía entonces muchas deudas y uno de sus acreedores era su tía Erica Schroder, quien hacia el mes de diciembre de 1908 obtuvo orden de embargo contra él en la Corte Federal por la suma de $43,000, encontrándose la finca “Jobo” entre los bienes embargados. Swift & Co. también obtuvo orden de embargo contra la misma propiedad por la suma de $2,500. En 31 de diciembre de 1908 Strube y Erica Schroder celebraron un contrato por virtud del cual'Strube traspasaba a su referida tía determinadas propiedades in-cluyendo la finca “Jobo”. De este modo quedó Strube re-*695levado de todas las deudas que tenía con su tía Erica Schro-der. De los autos no aparece con mucha claridad la fecha precisa en que Strube cesó en la posesión de la propiedad "Jobo” pero él estaba fuera de dicha posesión en diciembre de 1909. Hacia esta última fecha Tomás Boneta y Strube tuvieron conversaciones respecto a la propiedad “Jobo”. Strube puede decirse es un testigo veraz y la corte inferior ciertamente dió crédito a su declaración, no teniendo motivo para dudar mucho de su declaración, pero algunas de sus con-sideraciones respecto a la situación entre él y Boneta están sujetas a duda. Declaró Strube que Tomás Boneta ejecutó su hipoteca contra la propiedad “Jobo” por estar la hipo-teca vencida con exceso; que antes de la ejecución y después del traspaso de dicha propiedad a Erica Schroder, Tomás Boneta mandó a buscar a Strube, a quien dijo que no deseaba seguir entendiéndose con Erica Schroder ni con su abogado, el Sr. Paine, sino que él ejecutaría la propiedad, pues de-seaba obtener su dinero y que si Strube quería volver a ob-tener la posesión de la propiedad, él, Boneta, ejecutaría la hipoteca y vendería la propiedad a Strube, siempre que este último pagara todas las costas que originara la ejecución. Y en otras partes de su declaración manifiesta Strube que el. convenio entre ellos era de que Strube pagaría $5,000 y todaa las costas y gastos que le originara la ejecución a Boneta.
Besulta perfectamente claro a mi juicio de toda la prueba que Boneta deseaba vender a Strube, pero que solamente que-ría vender si éste lo eximía del pago de todas las costas que ocasionara la ejecución de la hipoteca. En otras palabras: Boneta quería que su hipoteca por $5,000 quedara libre de cualquier gravamen y no deseaba retener la propiedad. Strube declaró que esta proposición de Boneta vino a ser un contrato entre ellos. De conformidad con lo anterior, a prin-cipios del año 1910 se inició un procedimiento en ejecución de hipoteca y como en él fué Boneta el mejor postor le fue adjudicada la finca por la suma de $6,125. Casi inmediata-*696mente despnés.de la venta de la finca “Jobo” a Boneta en-tró Strube en posesión de dicha finca a nombre de Boneta. En el juicio fueron presentados los libros de Boneta, donde existe una cuenta de Boneta y Strube donde el primero ano-taba los pagos de intereses satisfechos por Strube. Boneta continuó con esta cuenta después de la venta en ejecución y los pagos de intereses se anotaban como satisfechos cada seis meses más o menos sin hacerse cambio alguno en la cuenta por virtud de la venta.
En marzo 29 de 1910, fecha de la venta en ejecución a Boneta, aparece un asiento en los libros por $800 que, según expresa Strube, se refería a un pago parcial de las costas del procedimiento hipotecario. Strube, sin embargo, tomó un vale por esta suma de $800, y de la faz de dicho vale no hay nada que demuestre que era un recibo. Strube admitió que lo había tomado en esta forma para el caso de que no se otorgara una escritura de la propiedad, pudiera él tener algo a su favor. En julio 18 de 1910, Boneta dió a Strube un segundo vale con condiciones y reservas del mismo' tenor. Hacia esa fecha Strube y Boneta se reunieron en la oficina-del notario Paz, con el expreso propósito de otorgar escri-tura de la propiedad “Jobo”; pero aunque Strube alegó que había arreglado sus cuentas con su tía, compareció sin embargo a esta reunión el señor Koester quien ofreció com-prar la propiedad a nombre de Augusto Strube, hermano de Leopoldo. Al dar lectura el notario a la minuta de dicha escritura, el señor Koester se negó a entrar en negociaciones con motivo de que los dos embargos de Erica Schroder y Swift & Co. no habían sido cancelados en el registro de la propiedad, las partes, por tanto, se marcharon y nada se hizo entonces por perfeccionar el alegado contrato entre Strube y Boneta.
^Repreguntado Strube manifestó que el dinero pertenecía a su hermano y a no ser porque este dinero había de en-viarlo su hermano, él no hubiera podido concertar dicho con-*697trato con Boneta. Sin embargo, tan pronto como la fecba de este contrato fracasado, como lo titula Strnbe, pasó a la his-toria el señor Koester entregó a Strube los $5,000, quien los dedicó a otros fines. No resulta enteramente claro de los autos por qué Strube no se quedó con la propiedad en esta fe-cba sujeta como estaba, según él, a dos embargos anotados en el registro de la propiedad que no perjudicaban. Sin embargo, Strube y Boneta fueron juntos a ver al abogado Mar-tín Travieso, habiendo manifestado Strube que el señor Tra-vieso estaba contratado para cancelar estos dos- embargos. La memoria del señor Travieso era, al parecer, un poco de-fectuosa, pues él declaró que había sido contratado para defender un pleito de Erica Schroder contra Tomás Boneta-Este pleito a la verdad siguió inmediatamente e interrumpió los procedimientos. La acción que se establecía era contra Tomás Boneta para anular la venta en ejecución alegándose varios derechos de Erica Schroder. Travieso declaró que todo el convenio que hizo con Boneta era para recibir la suma de $600 por defender ese pleito y que Strube le pagó $150 a cuenta. Strube dijo que los $150 fueron solamente para le-vantar los embargos y las fechas al parecer confirman su manifestación. Posteriormente y hasta el año 1913, cuando la acción establecida por Erica Schroder fué desestimada, Travieso hizo varias tentativas por cobrar de Strube el saldo de $450, pero Strube negó su responsabilidad y le dijo que se dirigiera a la sucesión de Boneta. En la correspondencia habida.entre ellos aparece, sin embargo, que Strube también hizo ofertas de pagar a Travieso, sugiriendo que él rebajara sus honorarios por las manifestaciones hechas por Strube de que si bien él no era directamente responsable, sin embargo, como la propiedad podía pasar a él, él podría quedar igual-mente obligado al pago. No encuentro en los autos que la cuenta de Travieso fuera satisfecha.
En 23 de noviembre de 1912, Tomás Boneta falleció sin otorgar testamente. Todos los herederos prontamente ini-*698ciaron una declaratoria de herederos, la propiedad quedó in-ventariada, estando entre dichos bienes inventariadps la finca denominada ‘ ‘ Jobo
Leopoldo Strube se basaba en un supuesto contrato de venta que había de cumplirse y ofreció pagar un precio que se aleg’ó había sido convenido o el saldo del predio conve-nido, para obtener el cumplimiento específico del supuesto contrato por los herederos de Tomás Boneta. El apelante muy bien llama la atención hacia el hecho de que la relación legal entre Tomás Boneta y Strube era de una promesa de venta en caso de que ciertas cosas que entonces no existían llegaran a realizarse. En la fecha del supuesto contrato, Bo-neta no era dueño de la propiedad y no podía vender a Strube una finca que estaba 'a nombre de Erica Schroder, de modo que en la fecha de dicho ‘ contrato no podía cumplirse con los términos ¿el mismo. Strube meramente convenía que en cierta fecha recuperaría la propiedad de Boneta si este úl-timo en realidad de verdad ejecutaba la propiedad y la com-praba para sí. Boneta ejecutó y compró la propiedad e in-mediatamente puso en-posesión a Strube. A pesar del hecho que Strube no menciona, creo que él estaba tan ansioso de recobrar la posesión de la propiedad y cultivar su cosecha de tabaco como lo estaba Boneta de recibir su dinero en vez de la hipoteca, lo mismo dejando a Strube que pag’ara los in-tereses o que fuera otra la persona que los pagara. Strube entró en posesión de la propiedad, es verdad, pero su pago de $50 mensuales o aun el pago de las contribuciones no eran sino una justa compensación por el uso y ocupación de la finca.
No aparece en ninguna parte que Strube en la fecha del alegado contrato celebrado entre él y Boneta, en el tiempo que media entre el otoño de 1909 y la primavera de 1910 pa-gara alguna cantidad a Boneta, o sufriera algún perjuicio. Por el contrario, creo que estaba muy ansioso porque se le pusiera en posesión de la propiedad “Jobo”. También in-*699dica el apelante que si kobo algún contrato entre Strube y Boneta, este último bizo todo lo que dicho contrato le exigía por cumplir con el mismo y que el supuesto contrato fracasó. En realidad de verdad, Boneta fue a la oficina de Paz TJrdaz preparado para otorgar cualquier clase de escritura que Strube quisiera, pero este último no compareció personal-mente, sino por su mandatario señor Koester, que tenía $5,000 pertenecientes al hermano de Strube y quien estaba prepa-rado para otorgar una escritura por $5,000. El notario hizo presente que los embargos de Erica Schroder y de Swift & Co. aparecían en el registro de la propiedad como gravá-menes y el señor Koester se negó' a firmar.
Creo que cualquiera que hubiera sido el entendimiento habido entre Boneta y Strube, Boneta ofreció cumplir con todo aquello que le correspondía. Cualquier cosa que hu-biera podido hacer después era puramente por condescenden-cia. En realidad de verdad, tanto Strube como Boneta fueron a la oficina de Travieso donde dice Strube contrataron ellos a dicho abogado para que levantara los embargos. Estos, sin embargo, existían todavía en el año 1915, o sea en la fecha del juicio.. En la fecha del juicio, en tanto se hace referencia a estos embargos, nada había sucedido para que Strube que-dara en mejores condiciones para comprar la propiedad que las que tenía cuando el señor Koester se negó a firmar. Casi inmediatamente después Koester entregó los $5,000 a Strube, quien declaró que los había empleado para otros fines. Creo que Boneta tenía razón para tomar la negativa de Koester a firmar en el sentido de que lo relevaba de cualquier obliga-ción que pudiera tener para con Strube, si alguna existía. Aunque la corte al parecer no les clió crédito, dos o tres tes-tigos declararon que Boneta manifestó en la oficina de Paz ürdaz el día del contrato fracasado que las negociaciones habían terminado. Los embargos contra la propiedad impo-nían tanta obligación a Strube como a Boneta y no consti-*700tuían obstáculo alguno para el traspaso de la propiedad de Boneta a Strube.
En 1910, él tuvo verdadera oportunidad de comprar la propiedad “Jobo”, lo que no hizo, y desde esa fecha en ade-lante no hizo más oferta por comprar la propiedad hasta el comienzo de esta acción. Esta omisión de actuar también guarda alguna relación.
Se me ha llamado la atención hacia el artículo 1095 del Código Civil, pero mi opinión es que es aplicable más parti-cularmente a una deuda específica, o a- ijna persona que in-siste en el cumplimiento de un contrato y no a la que se opone al cumplimiento.
Se hace cierto hincapié en el hecho del pago de $1,600 hecho por Strube a Boneta en abril y julio de 1910, pero no eran absolutamente pagos sin condiciones hechas por Strube; él recibió documentos negociables a cambio. No aparece de los autos que Strube hubiera hecho pagos de intereses a Bo-neta después de esa fecha, de modo que por el transcurso del tiempo y dada la práctica de Boneta de aplazar los cobros, estos pagos podían ser considerados por Boneta como pagos a cuenta de los intereses o rentas por el uso y la- ocupación de la finca. De igual modo podía entenderse cualquier pago de contribuciones cuya obligación no se menciona en los autos. Cualquier pago de contribuciones hecho por Strube, hasta podía considerarse como voluntario y que no era parte del convenio entre él y Boneta, o en verdad, como hemos dicho, como parte del precio por el uso y la ocupación. Strube declaró que él recibió estos vales en esta forma, para el caso de que no se otorgara ninguna escritura, y que Boneta o la sucesión eran, por tanto, sus deudores. Creo que aparece claro de los autos que Strube creyó que estaba libre para hacer lo que quisiera en cuanto a la compra de la propiedad. En realidad y según aparece de su declaración, él confiaba en la palabra de Tomás Boneta, quien también se creyó libre *701para Racer lo que quisiera y quien tenía en el año 1911 per-fecto derecho para traspasar la propiedad a su hijo si ésta .era su voluntad. En este alegado contrato celebrado entre Strube y Boneta existiría cierta falta de mutualidad si Strube tenía razón. Nadie podía obligarle a tomar la propiedad, pero él podía obligar a Boneta o a sus herederos.
El artículo 1067 dispone que en las obligaciones recípro-cas ninguno de los obligados incurre en mora si el otro no cumple o no se allana a cumplir debidamente lo que le in-cumbe. No creo que hubo ningún cumplimiento por Strube hasta la fecha del pleito.
El artículo 1071 prescribe que cuando la obligación no exprese la diligencia que ha de prestarse en su cumplimiento, se exigirá la que correspondería a un buen padre de fami-lia. No puedo ver que Strube tomara medida alguna para exigir el cumplimiento específico del contrato que alegó exis-tía. El tuvo oportunidad de comprar y su mandatario el Sr. Ko ester se negó a ello. Los embargos sobre la propie-dad existen todavía. Todavía después de la muerte de Bo-neta no trató en manera alguna de insistir en el cumplimiento. específico, ni tampoco hizo ninguna otra diligencia para le-vantar los embargos. El pleito de Erica Schroder fué de-sestimado hacia la fecha de la muerte de Boneta. La deses-timación de esta acción y la muerte de Boneta fueron, al parecer, las cosas que impulsaron a los dos reclamantes para tratar de recobrar la propiedad. Tomás Boneta ha falle-cido. Durante su vida hubiera hecho lo que quería, pues era un hombre de energía y perito en negocios. Después que un hombre ha muerto las cortes van despacio al dar efecto a cualquier supuesto convenio celebrado por el finado, a falta de cualquier, indicación de que tal fué su intención.